MEMORANDUM **
Changming Ma, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004), amended by 404 F.3d 1105 (9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion in denying Ma’s motion to reopen to reissue its earlier decision. The presumption that the BIA mailed its decision to Ma at his address of record on March 1, 2005, as indicated on the BIA’s cover letter accompanying its decision, was not rebutted where Ma did not submit any evidence to the contrary. See Singh, v. Gonzales, 494 F.3d 1170, 1172-73 (9th Cir.2007). The record before us does not indicate that Ma submitted the required change of address form to the agency and the BIA was alerted to Ma’s new address only after Ma filed his motion to reopen in April 2006.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.